 566DECISIONSOF NATIONALLABOR RELATIONS BOARDNewark Newspaper Pressmen'sUnion No. 8 a/wInternationalPrinting Pressmen and Assistants'Union of North America, AFL-CIO,andNewarkMorning Ledger Co. d/b/a Newark Star Ledger.Case 22-CB-1823December 15, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 27, 1971, Trial Examiner James M.Fitzpatrick issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations'Act, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner,as herein amended,and hereby orders that the Respondent,NewarkNewspaper Pressmen'sUnion No. 8 a/w Internation-al Printing Pressmen and Assistants'Union of NorthAmerica,AFL-CIO,its officers, agents, and repre-sentatives,shall take the action set forth in the TrialExaminer's recommended Order,as modified below:1.Insert the following as paragraphs 2(b) and 2(c)of the Trial Examiner'srecommended Order andrenumber the subsequent paragraphs accordingly:"(b) Rescind any action taken in expelling WilliamFitzgerald from membership in Respondent Unionand restore him to full membership."(c)Make William Fitzgerald whole for any losseshe may have suffered by reason of Respondent'saction in expelling him from its membership."2.Substitute the attached notice for the TrialExaminer's notice.1The General Counsel excepts to the Trial Examiner's failure toprovide in his recommended Order that Respondent be specifically orderedto(1)rescind its action taken in expelling Fitzgerald from unionmembership, (2) restore him to full membership, and (3) make him wholefor any losses suffered by reason of such expulsion. We find ment in theexception and shall appropriately modify the recommended Order andnoticeAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by expellingWilliam Fitzgerald from the Union because herecommended the discharge of James Trudel, wehereby notify all, ourmembersand the employees ofthe Newark Star Ledger that:WE WILL NOT expel William Fitzgerald, or anyother supervisor of the Newark Star Ledger, frommembership in our Union for conduct in theperformance of work in the employ of the NewarkStar Ledger while he is the selected representativeof that Company for the adjustment of grievancesor is alikely futureselectionto adjust grievanceson behalf of that Company.WE WILL expunge all records or other evidencein our files of the proceedings in which WilliamFitzgerald was expelled from our Union.WE WILL rescind any action taken in expellingWilliam Fitzgerald from our Union and restorehim to full membership.WE WILL make William Fitzgerald whole forany losses he may have suffered by reason of ouraction in expelling him from our membership.NEWARK NEWSPAPERPRESSMEN'SUNION No.8 A/W INTERNATIONALPRINTING PRESSMEN ANDASSISTANTS' UNION OFNORTH AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice andmust not bedefaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,FederalBuilding,16thFloor, 970 BroadStreet,Newark,New Jersey 07102, Telephone201-645-2100.194 NLRB No. 89 NEWARK NEWSPAPER PRESSMEN'S UNION567TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Trial Examiner: This case turnson whether an employee was a supervisor and an agent ofthe Company for adjusting grievances. It is a proceedingunder Section 10(b) of the National Labor Relations Act, asamended (the Act) arising out of charges filed January 19,1971, by Newark Morning Ledger Co., doing business asNewark Star Ledger (herein called the Company). Acomplaint issued on February 25, 1971, against NewarkNewspaper Pressmen'sUnionNo. 8 affiliated withInternational Printing Pressmen and Assistants' Union ofNorth America, AFL-CIO (herein called Respondent ortheUnion), alleging that Respondent, contrary to therequirements of Section 8(b)(1)(B) of the Act, restrainedand coerced the Company by expelling a supervisor namedWilliam J. Fitzgerald from the Union, thereby attemptingto cause the Company to select someone other than him torepresent it in adjusting grievances. The Union filed ananswer admitting some factual allegations, denying others,and denying that it had committed unfair labor practices.The matter was tried before me at Newark, New Jersey, onApril 12 and 13, 1971.Upon the entire record, my observation of the witnesses,and consideration of the briefs filed by the parties, I makethe following:FINDINGS OF FACT1.THE EMPLOYER INVOLVEDThe Company is a New Jersey corporation engaged atNewark, New Jersey, in the publishing, sale, and distribu-tion of newspapers. In the conduct of this business duringthe 12 months preceding the issuance of the complaintherein it subscribed to various interstate news services,published various nationally syndicated features, adver-tisednationally sold products, and received from itspublishing operations gross revenue in excess of $200,000.Italso purchased newsprint, ink, and other goods andmaterials valued in excess of $50,000 which were deliveredto its Newark plant from points outside New Jersey.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization which admits tomembership employees in the Company's pressroom. It hasbeen party to a serves of collective-bargaining agreementswith the Company governing the terms and conditions ofemployment of those employees. The most recent suchagreement expired on July 15, 1970, but throughout thetime of the events covered in this case the terms andconditions of employment continued in accordance withthat agreement by mutual consent of the parties.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Supervisory Structure of the CompanyCompany operations are carried on in various divisionsincluding circulation, advertising, editorial, and prod-uction.The production division includes printing opera-tions in the pressroom which are under the immediatesupervision of pressroom foreman Allen J. Powers andthree assistant foremen, Charles Hampton, Irving Schwe-bel, and William J. Fitzgerald. The dispute here is overFitzgerald's status on January 14, 1971, when he wasexpelled by the Union.In the absence of the foreman, which occurs about 2nights per week and part of the time on many other nights,one of the assistant foremen has been in charge, assisted byone or possibly both of the other assistant foremen. Duringthe week the assistant foremen rotated so that ordinarilytwo have been on duty during at least part of any shift.The foreman and assistant foremen do not all report atthe same time on every night's shift. By mutual arrange-ment they have staggered their individual reporting times sothat one or another has been present not only during theregular shift but also in advance thereof. As a result severaltimes a week one of the assistants arrived in advance of theforeman to survey conditions for the night's operations andto give whatever directions were necessary to assure anefficient run of the presses.B.The Pressroom StaffIn the pressroom the Company regularly employsbetween 40 and 50 employees, each guaranteed 5 nights ofwork per week.Becausethe pressroomis inoperation 7nights per week, the makeup of the staff rotates in order toman the pressroom on every shift. The Company assigns toeach employee the 2 nights per week he has off work and inthismannerpartially controlswhich nights individualemployeeswork.At the beginning of each week theforeman prepares what is known as a markup assumptionwhich is a statement of the number of employees thepressroom will need on each night of the coming week. Thismarkup assumption is both posted in the pressroom andhanded to the Union's chapel chairman in the pressroom.TheUnion'assumesresponsibility for supplying theindicated number of pressmen for each night. If events suchas a larger than expected edition of the newspaper developin such a way as to require a larger than anticipated numberof employees in the pressroom, the foreman or an assistantforeman conveys that information to the chapel chairmanas soon as possible so that the Union may supply a largernumber of people. Although the Company does notofficially recognize seniority in its plant, in the main ithonors the seniority of pressroom employees regardingdays off and workassignmentsin the pressroom. Thus anemployee assigned to be a pressman in charge of a press isordinarily one of themostsenior employees.C.Supervisory Status of FitzgeraldThere is no question but that pressroom foreman Powersisandhasbeen a supervisor. The parties have made- nocontentions regarding the supervisory status of assistantforemenHampton and Schwebel. Nevertheless, it isimplicit in the General Counsel's contention regardingFitzgerald's supervisory status that the other two assistantforemen have throughout also been supervisors. It isnoteworthy that the Union makes no contention that 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDHampton and Schwebel were not supervisors. Consideringall of the facts presented in this record I find that Hamptonand Schwebel at all times material herein were supervisorswithin the meaning of the Act.Fitzgerald began his employment with the Company in1961 as a pressmen. Prior to July 7, 1970, he was normallyassigned as a pressman in charge of a press. On that dayaccording to the Company, he was promoted to assistantforeman. This so-called promotion took the form of a bareannouncement placed by Powers on the weekly typewrittenmarkup assumption addressed to the chapel chairman that"William Fitzgerald will come off the markup." His wages,however, did not change. He continued to receive an hourlywage through March 1971 as he had prior to his promotionin contrast to Hampton and Schwebel who received anannual salary. At the time he was told by Powers that theCompany did not wish just then to change his method ofcompensation because the Company and Union were innegotiations for a new contract. He promised Fitzgeraldthat when the contract matter was settled he would be puton a salary and that in any case the Company would payhim a yearend bonus sufficient to equalize any disparitybetween his compensation and that of the other assistantforemen. In fact all three received approximately the samecompensation for the calendar year 1970, Hamptonreceiving$16,300,Schwebel $16,266, and Fitzgerald$16,248. Hampton, Schwebel and Powers were all membersin good standing of the Union, as was Fitzgerald, until hisexpulsion.It is beyond question that as of July 7, 1970, some changedid occur in Fitzgerald's employment status whereby hethereafter assumed a status sinuliar to Hampton andSchwebel. Thus none of the three were included in themarkup assumption, they all worked in the pressroomoffice with Powers, they wore different clothing than therank-and-file employees whose uniforms were supplied bytheCompany, 'and they had unlimited sick leave ascompared with 10 days' sick leave for rank-and-fileemployees.Under the collective-bargaining agreement the Unionhad the right and obligation to- supply employees.Consequently the Company did not enjoy unfettereddiscretion in hiring pressroom personnel. Such discretion asdid exist resided in the foreman and the assistant foremen.Thus the foreman could reject a pressman supplied by theUnion as incompetent or as in excess of the markupguarantee.With his concurrence the assistant foremencould do likewise and in his absence could do so on theirown.The Company has published pressroom office ruleswhich were negotiated with the Union and which provide,inter alia,"The orders and instructions of foremen andassistant foremen shall be obeyed at all times. Foreman andassistant foremen shall enforce the office rules andviolations of office rules shall be cause for discriplinaryaction." Fitzgerald credibly testified that on occasion hehad disciplined certain named employees including apressman named Frank DeSimone in that he warned himfor being tardy. DeSimone (the only one of the namedemployees to testify) denied that Fitzgerald had everwarned him for being late or disciplined him. I do not creditDeSimone. But in any case the giving of such warnings anddisciplinewas normal procedure for Hampton andSchwebel, and also Fitzgerald after July 7, 1970.Fitzgerald also testified credibly that on occasion he hadgiven pressroom employees permission to leave work ongrounds of illness, and also that on infrequent occasions hehad authorized overtime for employees.With respect to the pressmen who on any given nightreported for work theassistantforeman exercised a limiteddiscretion inmakingwork assignments.In theory theirdiscretion was unlimited. As a practical matter, however,exercise of their sound judgment resulted in assigning themore senior and, therefore, the more experienced pressmento the more responsible jobs (including the job ofpressmenin charge of a press). The assistant foreman on duty madetheseassignmentsbased on his experience with theparticular employee and the equipment, honoring wherepossible the individualpreferencesof the employees. Insupplying a staff of pressmen sufficient to satisfy thenumber required for any given night by the Company'smarkup assumption (which contained no individualnames),theUnion selected individual pressmen basedupon their seniority in employment with the Company. Theresult was that although the Company does not admit to aprocedure honoring seniority, seniority in fact has hadconsiderable impact onthe assignmentsmade by theassistantforemen. In the eyes of the Union seniority hasusually been honored by the Company.Fitzgeraldsummarizedhis July 1970 change from a rank-and-file employee to his newstatusin the following words,"I was a journeymen pressmen on the Newark Star Ledgermarkup, a regular situation holder. And I would work atwhateverassignmentthe foreman or assistant foremanplaced me in. More often that not I wasrunning a press, apressman in charge. When I received the foreman's job, Icame off the markup, went into the officeas assistantforeman, and instead of being in charge of one press orinstead of just being a button man or an oil man orwhatever I was, specifically told to do on a given night, Iassumed the job of assistant foreman and did the directionof the pressmen and of the pressroom under the foreman,the generalforeman,Mr. Powers." At another point in histestimony he describedhis new missionas being sure thepaper was produced the way the publications departmenthad determined. More particularly, he would learn from thepublications department or from the foreman the numberof pages of the edition to be printed, would determine whatpresses were to be run, would determine what paper to useon the presses, would assign journeymen to the presses,would have the presses set so the pages would come outcorrectly,would go through certain prescribed qualitycontrol procedures, would tear off old "pasters," wouldcheck the work of the apprentice boys, would check theproduct for errors after the press run started, if substantialerrors occurred would make a determination whether tostop the presses and correct the error or not and stop thepresses if he so decided, and, when breakdowns in the pressrun occurred, would determine the cause thereof and, ifmechanical in nature, direct an electrician or a machinist tocorrect the difficulty. NEWARK NEWSPAPER PRESSMEN'S UNION569D.Handling of GrievancesF.Dischargeof TrudelThe parties are in disagreement as to whether assistantforemen,and Fitzgerald in particular,represented theCompany in the handling of grievances, the GeneralCounsel and the Company contending that Hampton,Schwebel,and Fitzgerald as well as Powers represented theCompany in this regard, and the union position being thatonly Powers represented the Company in what mayproperly be called grievances.The collective-bargaining agreement provides a three-step grievance and arbitration procedure for the handlingof disputes arising under the contract. As the first step inthis procedure such disputes "shall in the first instance bediscussed between the chapel chairman and the foreman inthe shop." The Union considers that such a grievance mustbe one of sufficient gravity to justify writing it up forpresentation to the foreman,Powers, as the first step of thisprocedure. It is clear that such formal grievances werepresented to Powers and not to the assistant foremen.Fitzgerald testified that in the absence of the foreman theassistant foremen sometimes discussed grievances with thechapel chairman under the first step of the collective-bargaining agreement's grievance and arbitration proce-dures.However, no instance of such handling of formalgrievance procedures by an assistant foreman was broughtforth in the evidence and the Union's chapel chairman for1970,Norman Steward, credibly testified that no suchgrievances were processed with Fitzgerald, Hampton, orSchwebel pursuant to the contract.On the other hand many minor complaints not ofsufficient gravity to warrant formal presentation in writingwere presented orally by the employee involved, or on hisbehalf by the chapel chairman, to the foreman or any of theassistant foremen including Fitzgerald.These complaints,which arose with considerable frequency involved suchthings as too much or too little heat in the pressroom, toomuch humidity, ink drippings, oil on the floor,excessivepaper on the floor, and various other working conditions.Inaddition,on occasion they similarly complainedregarding urine on the paper rolls, operation of the BlueCross insurance program, and the laundry service. Whensuch minor grievances were presented to Fitzgerald, or oneof the other assistant foremen, he undertook to resolve thedifficulty by arranging a remedy.E.Fitzgerald's Payroll DutiesCommencing in July 1970 Fitzgerald was put in charge ofthe pressroom payroll which he prepared in accordancewith the wage scales provided in the collective-bargainingagreement. Employees with complaints regarding their paybrought them to him, either in person or through the chapelchairman, and he acted thereon by making appropriateadjustments.As contended by the Union, many of hispayrolldutieswere routine and clerical in nature.Nevertheless, because payroll complaints involved wagesprovided for in the contract, they were clearly disputesarising underthe contract which were his responsibility toresolve on behalf of the Company.In September and October 1970 the Company experi-enced poor production in the pressroom,the result ofnumerous unexplained web breaks(that is, breaks in thepaper running through the presses)causing considerabledowntime.In an effort to correct the situation Powersinstructed Fitzgerald to observe operations as closely aspossible and endeavor to learn the cause of the web breaks.On October 17 Fitzgerald,according to his testimony,observed a journeyman pressman named James Trudelbreak a web of paper with his hand thereby causing thepress to stop and resulting in downtime.Fitzgerald reportedhis observations to Powers who asked for his recommenda-tion.Fitzgerald recommended the discharge of Trudel forwhat he considered an act of sabotage. At the end of theshift that day Powers discharged Trudel.Thiswas the first time Fitzgerald had ever recommendedthe dismissal of an employee,althoughwhen he wasallegedlymade an assistant foreman in July 1970 Powersadvised him that he as well as Hampton and Schwebel hadauthority to fire. According to Fitzgerald, however, theywould not have exercised such authority if Powers werepresentbutwould defer to him, just making theirrecommendation to him.Shortly before the hearing hereinFitzgerald did in fact discharge a number of pressmen. Butthe Union contends that by then his authority had beenenlarged beyond that which he possessed at the time ofTrudel's discharge or his own expulsion from the Union.G.Trudel'sCharges Against FitzgeraldOn November 13, 1970, Trudel filed charges with theUnion that in causing his discharge Fitzgerald had violatedthe Union's constitution and bylaws.The Union notifiedFitzgerald that a hearing would be held on the charges onJanuary 4, 1971. On advice of counsel for the Company hedid not respond to the charges or appear at the hearing. OnJanuary 14, 1971, the Union advised him that he had beenfound guilty of violating article IV, section 3, and article V,section 1, of its constitution and article VII,section 7, of itsbylaws and that he was expelled from the Union. By articleIV, section 3, of the constitution a member promises not towrong a brother member or see him wronged if it is in hispower to prevent.By article V, section 1, of the constitutioneachmember is obligated to support, abide by, andmaintain the union constitution and bylaws. Article VII,section 7, of the bylaws providesinter aliathat any attemptby a member to deprive another member of employmentfrom personal motives or with malicious intent or tosupersede him in any manner shall,on trial and conviction,be punished by fine, suspension, or expulsion. Fitzgerald-did not appeal his expulsion.On January 22, 1971, Fitzgerald was advised by theinsurance carrier for the Union that his insurance coverageunder the disability income insurance program provided tomembers was being terminated because he was no longer amember and that, he could if he chose convert his coverageto an individual billing. In addition I note certain otherpatent disadvantages flowing from his loss of membership.For example,article III, section 1 and 3, of the Union'sbylawsrequire that a pressroom foreman be a member of 570DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union, and section 8 of that article provides that noexpelledmember shall be permitted to work in anypressroom. The constitution of the International to whichthe local Union involved herein belongs provides that noperson other than a member in good standing shall berecognized as a foreman of a pressroom. It also prohibits anexpelledmember from becoming a charter member ofanother local or from holding office in the International.The International constitution and also article IX, section3, of the local bylaws disqualify his survivors from receivingdeath benefits paid by the International "upon the death ofa full beneficiary member in good standing ...." In sum,his expulsion was accompanied by, "the loss of manyvaluable benefits."Dallas Mailers Union, Local 143 et al. v.N.L.R.B.,445 F.2d 730 (C.A.D.C. dec. June 25, 1971).H.The February Notice to the PressroomOn February 22, 1971, the Company posted a notice inthe pressroom that effective that date Powers would-beforeman, Fitzgerald assistant and acting foreman, andSchwebel and Hampton assistant foremen. According toFitzgerald this did not affectanychange in his supervisoryduties insofar as the rank-and-file employees were con-cerned but was publication of the fact that as betweenhimself and the other two assistant foremen he was to act inplace of Powers when Powers was not present.I.DiscussionThere is no dispute that Fitzgerald was expelled from theUnion on January '14, 1971, because, pursuant to hisrecommendation, Powers discharged Trudel.Further, although the Union contests the assertion thatFitzgerald was a supervisor, there is no real dispute that atall times material assistant foremen Hampton and Schwe-bel were supervisors. The weight of the evidence establishesthat after July 7, 1970, Fitzgerald exercised the sameauthority as they. Accordingly, I find that from that time onhe too was an assistant foreman and a supervisor within themeaning of Section 2(11) of the Act.In addition, I find that he was a supervisor after July 7,1970, and on October 17, 1970, and January 14, 1971,because the weight of the evidence establishes that heexercised specific supervisory `authority. Thus all threeassistant foremen, including Fitzgerald, regularly assignedpressroom employees to their work stations when theyreported for work at the beginning of each shift and indoing so relied in part upon their judgment regarding theabilityof particular employees to perform the tasksassigned.They responsibly directed the employees in theperformance of their duties. On occasion Fitzgerald warnedemployees for such things as tardiness. During frequentabsencesof the foreman all three exercised limitedauthority to order employment of additional pressroomemployees when a larger than expected press run or a needfor maintenance work required a larger number than calledfor by the predetermined markup assumption. Fitzgeraldhad authority to discharge employees in the absence of theforeman and to effectively recommend discharge when theforeman was present. On October 17, 1970, he effectivelyrecommended the discharge of Trudel. In light of all ofthese attributes of supervisory status, I do not think the factthat he continued to be paid wages instead of a salary is ofpersuasive importance given the explanation of thatarrangement and the fact that all three assistant foremanreceived approximately equivalent compensation during1970. The duties he performed clearly establish him as asupervisor.ToledoLocalsNos. 15-P and 272 of theLithographersand Photoengravers InternationalUnion,AFL-CIO (The Toledo Blade Company, Inc.),175 NLRBNo. 173. He was not, as contended by Respondent, merelya working foreman or a leadman.The Union further contends that even if Fitzgerald was asupervisor, he was not a company representative for thepurposes of adjusting grievances within the meaning ofSection 8(b)(1)(B) of the Act. A preponderance of theevidence establishes that he did not represent the Companyin formal grievance proceedings brought under thegrievance and arbitration provisions of the collective-bargaining agreement but that he did represent theCompany in handling numerous minor complaints broughtto his attention either by individual employees or the chapelchairman.The Union contends ' these latter are notgrievances within the meaning of the Act. Its position seemsto be that to be a grievance within the meaning of Section8(b)(1)(B) an employee complaint must have sufficientgravity to cause it to be brought as a formal grievanceunder the collective-bargaining agreement and that it mustqualifyas a grievance as defined in that agreement.However, I find nothing in the collective-bargainingagreement to warrant a conclusionthat the Company bysigning, that instrument waived its right to deal withemployee complaints other than by the formal grievancesand arbitration procedure. Nor do I think the conclusion iswarranted that the collective-bargainingagreement hassomehow modified the phrase "adjustment of grievances"as used in Section 8(b)(I)(B) of the Act. The handling ofminor complaints other than as formal grievances pursuantto procedures set up in a collective-bargaining agreementdoes constitute-the adjustment of grievances within themeaningof thatsectionof the Act.Toledo Locals Nos. 15-Pand 272 of the Lithographers and PhotoengraversInternation-alUnion, AFL-CIO (The Toledo Blade Company, Inc.),supra.Fitzgerald handled such grievances on behalf of theCompany and he was, therefore, its representative for theadjustment of grievances within the meaning of Section8(b)(1)(B) of the Act.Finally, the Union's expulsion of Fitzgerald because herecommended Trudel's discharge clearly restrained andcoerced the Company in its rights to continue to rely uponFitzgerald to exercise his supervisory functions as well ashandle grievances. As the District of Columbia Circuitnoted inDallasMailersUnion Local No. 143, et al v.N.L.R. B., supra,"Such expulsion then could very well havea definite coercive influence on the man chosen by theCompany as its representative." Section 8(b)(1)(B) under-writes freedom from such coercion as well as theCompany's right at any time to select its representativefrom an uncoerced group of supervisors whose loyalty to ithasnot been prejudiced.Accordingly, theUnion'sexpulsion of Fitzgerald was, and continues to be, an unfairlabor practice within the meaning of Section 8(b)(1)(B) of NEWARK NEWSPAPER PRESSMEN'S UNION571theAct.ToledoLocalsNos.15-P and 272 of theLithographersand Photoengravers InternationalUnion,AFL-CIO (The Toledo Blade Company, Inc.), supra;International Association of Heat and Frost Insulators andAsbestos Workers, Local 127,7,189 NLRB No. 124.The Union argument that its conduct was vis-a-visFitzgerald as one of its members and that, having failed topursue the internal appellate procedures available to him intheUnion, he "cannot now be heard to complain in thisforum," misses the mark. Fitzgerald is not complaininghere.The complaint was issued by the Board's GeneralCounsel pursuant to his public duty. The charge was filedby the Company. paid under Section 8(b)(1)(B) of the Act itisrestraintand coercion of the employer which isforbidden.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Union set forth in section III, above,occurring in connection with the operations of theCompany described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.The Company is an employer within the meaning ofSection 2(2), engaged in commerce within the meaning ofSection 2(6) and business activities affecting commercewithin the meaning of Section 2(7) of the Act.3.Since July 7, 1970, William Fitzgerald has been oneof a group of supervisors of the Company within themeaning of Section 2(11) of the Act who are representativesof the Company for the purposes of adjustment ofgrievances within the meaning of Section 8(b)(1)(B) of theAct.4.By expelling William Fitzgerald on January 14, 1971,from membership in good standing in its organizationbecause he recommended the discharge of James Trudel,and by continuing such expulsion in effect, the Union hascommitted and is committing unfair labor practices withinthe meaning of Section 8(b)(1)(B) of the Act.5.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Union engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act, including expunging from its recordsany record of the proceedings of the Union resulting in theexpulsion of William Fitzgerald from membership, advisingFitzgerald and the Company in writing of such actions, andexecuting and posting the notice attached hereto as an"Appendix."Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: iORDERRespondent, Newark Newspaper Pressmen's Union No.8,affiliatedwith International Printing and Assistants'Union of North America, AFL-CIO, its officers, agents,and representatives, shall:1.Cease and desist from expelling or otherwisediscipliningWilliam Fitzgerald, or any other supervisor ofNewark Morning Ledger Co. doing business as NewarkStar Ledger, as a member of said union, for conduct in theperformance of his work in the employ of said Companywhile he is the selected representative of that Company forpurposes of adjustment of grievances, or future selection bythe Company as a grievance representative.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Expunge all records or other evidence in its files ofproceedings in which William Fitzgerald was expelled fromsaid Union.(b) Advise William Fitzgerald and the aforesaid Compa-ny in writing that ithastaken the aforesaid action incompliance with this Order and that it will cease and desistfrom action forbidden in paragraph 1 of this Order.(c) Post at its business offices, meeting halls, and otherplaces where notices to members are customarily postedcopies of the attached notice marked "Appendix." 2 Copiesof said notice, to be provided by the Regional Director forRegion 22, shall, after being duly signed by representativesof Respondent, be posted by it immediately upon receiptthereof,and be maintained by it for a period of 60consecutive days thereafter in conspicuous places includingall places where notices to members and employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Mail to the Regional Director for Region 22 signedcopies of the notice for posting by the aforesaid Companyat its place of business in places where notices to employeesare customarily posted, if that Company is willing to do so.Copies of said notice, on forms provided by the RegionalDirector for Region 22, shall, after being duly signed by arepresentative of Respondent, be forthwith returned to theRegional Director for such posting.(e)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.3IIn the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and Recommended Order herein shall, as providedin Section 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and order, and all objections theretoshall be deemed waived for all purposes2 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."3In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 22, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith."